DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are persuasive only in part.
First, the examiner sees no significant amendments that address the rejections under 35 U.S.C. 112(a).  In this respect, applicant has changed “parameters” to “operating parameters” and has changed (in independent claims 1 and 9, but not in independent claim 15) the phrase, “. . . parameters indicative of a state of charge” to, “. . . parameters associated with a state of charge of the battery”.  Since the 112(a) rejections and the 112(b) rejection both relate to (as interrelated concepts) the “full breadth” (LizardTech Inc. v. Earth Resource Mapping Inc.), the “full scope” (LizardTech Inc. v. Earth Resource Mapping Inc.) and/or the “metes and bounds” (Ex Parte McAward) of the claims, the examiner refers first to applicant’s arguments from case law, that breadth is not to be equated with indefiniteness, a premise with which the examiner agrees with completely: 
“Applicant respectfully submits that breadth of a claim is not to be equated with indefiniteness. In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA1971); In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. MPEP 2173.04. As noted above, claims 1, 9, and 15 need not be limited to particular details of a state of charge target and/or particularly identify received parameters in order to clearly delineate its scope. Thus, it is respectfully submitted that claims 1, 9, and 15 recite definite subject matter.”

However, the claims, when read in light of the specification1, leave it unclear which (e.g., “suitable”; published paragraph [0035]) parameters or operating parameters are (or possibly might be) “associated with a state of charge” or “indicative of a state of charge” from the teachings of the specification, and thus the metes and bounds of the claims cannot be determined.  It is this uncertainty (and not breadth) that gives rise to indefiniteness.  Moreover, the possible scope or breadth of the claimed “operating parameters” also gives rise to the (corresponding) 112(a) issues.
In particular, the specification describes these “operating parameters” in this way at published paragraphs [0035] and [0040]:
“It should also be understood that other or additional operating parameters to schedule the state of charge of the battery may be used. For example, the operating parameters may include the time of day, time of operation relative to daily mission, location data, route schedule data structured to indicate the upcoming grade, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery, or any other suitable parameter internal and/or external to the electric vehicle 100.”

“The powertrain system 110 may include the hybrid controller 250. The hybrid controller 250 may be structured to receive one or more operating parameters associated with the state of charge and/or the state of health of the battery 132. The operating parameters may be received from various components, circuits, controllers, systems, etc. that may be internal and/or external to the powertrain system 110 and/or the electric vehicle 100. The operating parameters may include[2] location data, the time of day, time of operation relative to a daily mission, route schedule data structured to indicate an upcoming grade, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery 132, state of charge of the battery 132, or a combination thereof.”

However, this does not inform the examiner, with reasonable certainty, of the metes and bounds of the claimed “operating parameters”, internal and/or external of the electric vehicle, that might (somehow or possibly) be considered “suitable” and (thus) be included in the claimed “operating parameters”.  That is, the scope of the claim term “operating parameters”, as possibly including undescribed “suitable parameters internal and/or external to the vehicle”, is not clear to the examiner from the teachings of the specification, with “suitable” also being facially subjective3, thus making the metes and bounds of the pending claims not clear.
Accordingly, the examiner maintains the rejections under 35 U.S.C. 112(a), because the “full breadth” and the “full scope” of the claims, that cover receiving any or all “suitable parameters” internal and/or external to the electric vehicle as one or more operating parameters, and then adjusting a state of charge target based on that/those received suitable parameters, are apparently neither enabled (in a way that would not require undue experimentation) nor described (in a way that evidences possession), in/by the specification.
Second, applicant’s amendments have overcome certain ones of the rejections under 35 U.S.C. 112(b), which are accordingly withdrawn, with remaining issues dealt with below.
In this respect, applicant asserts at page 9 of the Remarks with respect to the “rapid charge” of claim 21 that:
“Applicant respectfully submits that claim 21 is fully defined in the specification in at least paragraph [0048]. In particular, paragraph [0048] discloses, in part:

... the battery may be utilized and the engine may be utilized significantly less than the battery is utilized which facilitates or otherwise causes the battery to deplete or otherwise discharge rapidly. Alternatively or additionally, the battery may receive a charge after a reduced period (e.g., receive a quick charge after 2 hours) of operation. The reduced period to charge the battery may be the result of the adjusted difference between the state of charge target line C and the actual state of charge.

Accordingly, Applicant respectfully submits that claim 21 is fully defined.”

However, this passage does not help the examiner in determining what would or would not be “rapid charge”, with “rapid” still being considered s facially subjective from the teachings of the specification, or how the battery might somehow be “structured” to receive the rapid charge.  Accordingly, applicant’s arguments are not persuasive in this respect.
Third, in light of the 2019 PEG4, applicant’s amendments (including causing the motor to operate according to the determined torque amount) overcome the rejections under 35 U.S.C. 101, substantially for the reasons given by applicant in the Remarks at pages 9 to 13 of the Remarks filed 25 January 2022.
Fourth, while applicant’s arguments as to the patentability of the amended claims under 35 U.S.C. 102 are persuasive (with previous rejections therefore being withdrawn), applicant’s arguments regarding the patentability of the amended claims under 35 U.S.C. 103 are not persuasive, with (new) rejections being instituted below by the examiner, using both old and new combinations of references.
In this respect, applicant argues (at page 17 of the Remarks):
“However, Ling is silent with respect to “generating, via the hybrid controller, a command structured to adjust operation of at least one of a motor or a motor-generator unit responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery,” as recited in claim 15. . . . Salasoo does not cure, nor was cited for curing the deficiencies of Miller and Ling with respect to independent claim 15.”

However, the examiner shows below how Miller et al. (‘958) in view of Ling et al. (CN, ‘483), both previously cited, renders this feature obvious; accordingly applicant’s arguments are not persuasive in this respect.
Moreover, the examiner applies new prior art rejections herein against the amended claims, based e.g., on Justin et al. (2013/0274984), cited previously, who teaches adjusting the SOC target based on e.g., vehicle weight, battery state of health, etc. and then operating the hybrid vehicle in a depleting phase during an interval T3-T2, so that the actual (dashed line) battery SOC follows the (dark line) [adjusted] SOC target, as shown for example in his FIG. 4, reproduced below/on the next page by the examiner:

    PNG
    media_image1.png
    484
    688
    media_image1.png
    Greyscale

Accordingly, applicant’s arguments are not persuasive in this respect.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7, 9 to 16, and 18 to 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 9, and 15, applicant has not enabled the full breadth of the claims5 relating to e.g., adjusting a state of charge target of an electric vehicle (an any/all ways) based on one or more received operating parameters (e.g., any/all “suitable” parameters internal and/or external to the electric vehicle) that would/could possibly be used to adjust the state of charge target.  In particular, the claims would apparently cover adjusting the state of charge target based on e.g., the vehicle’s current/past electrical load (as an operating parameter), whether the driver was “heavy footed” or not (as an operating parameter), the battery temperature (as an operating parameter), the ambient temperature being below or above thresholds (as an operating parameter), the ambient light level (as an operating parameter), the life span of the battery (as an operating parameter), any and all other ambient conditions e.g., pollution level, rain, wind direction, etc. (as operating parameters), the vehicle’s remaining fuel amount (as an operating parameter), detected traffic conditions (as an operating parameter), the speed difference to a preceding vehicle (as an operating parameter), the vehicle’s speed (as an operating parameter), the past charging frequency of the vehicle (as an operating parameter), the exhaust catalyst temperature (as an operating parameter), when/whether the vehicle is approaching its home base (as an operating parameter), when the vehicle is in the area of a natural disaster or a power failure (as an operating parameter), the number of times forced charging/discharging of the battery has occurred (as an operating parameter), etc., and yet applicant has not even taught those skilled in the art how to find (without undue experimentation) any/all of the operating parameters and/or to so adjust the state of charge target based on these and “any other suitable parameter internal and/or external to the electric vehicle 100” (paragraph [0035]) without undue experimentation, or even reasonably specified what these operating/suitable parameters might possibly be, that the claims would apparently cover, thereby apparently attempting to preempt others from finding (possibly through innovative experimentation) and using (as a reward for such experimentation) such (e.g., “suitable”) parameters that applicant has himself apparently not found or enabled.
Because the claims are so broad as to cover a limitless/possibly near infinite/unknowable number of (e.g., “suitable”) parameters (e.g., internal and/or external to the electric vehicle) that might be received in order to adjust, in any/all ways, a state of charge target, including a plethora of (suitable operating) parameters that applicant has not disclosed, because the nature of the invention is highly varied and complex (adjusting the state of charge target based on a near infinite number of possible operating parameters), because the state of the art, while covering operating parameters for adjusting a state of charge target, does not provide any indication of all of the operating parameters that might be suitable for adjusting a state of charge target, because the art is unpredictable (e.g., if the ambient temperature is 50 °F, should the state of charge target be increased, decreased, or not adjusted? What if it is 42 °F?  78 °F and raining?) even for ordinarily skilled artisans in this art who may be highly skilled, because the inventor has provided little or no direction beyond apparently disclosing and claiming (cf. claim 8) some possible operating parameters that might be used with the claimed invention, because of the existence of no working examples, and because all the experimentation would be left to the public to perform e.g., to find all the suitable operating parameters covered by the claim, the examiner believes undue experimentation on the part of the public would be required to implement these claims.
[In this respect, for example only, the examiner does not consider the limitations of claim 12 to cure the breadth issues in claim 9, e.g., because the received operating parameter is not being claimed as being limited to the location of the low emission district, locality, zone, or area, even in claim 12.]
Claims 1 to 16 and 18 to 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.






[This part of the page intentionally left blank.]
Regarding claims 1, 8, 9, and 15, applicant has not described by what algorithm(s)6, or by what steps or procedure7, he adjusted the state of charge target for the full scope of received (or claimed, in claim 8) operating parameters that the claim(s) would apparently cover.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art possession of the (full scope of the) claimed invention, but has only described a desired result.
In particular, while applicant lists a limited number of possible operating parameters (e.g., “the time of day, time of operation relative to daily mission, location data, route schedule data structured to indicate the upcoming grade, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery” at paragraph [0035], a “location may be a low emission locality, district, zone, area, etc.” at paragraph [0051]), applicant does not provide, in sufficient detail, algorithms or the steps/procedure by which the state of charge target would be adjusted based on these and/or all of the (e.g., nearly infinite) operating parameters8 that the claims would apparently cover.  For example only, by what algorithm was the state of charge target adjusted (e.g., increased, decreased, etc.) by applicant based on vehicle weight, or based on ambient conditions such as temperature or light level[9]?  Similarly, by what algorithm was the state of charge target adjusted by applicant based on the vehicle’s remaining fuel amount (as an operating parameter), fuel or coolant temperature (as an operating parameter), detected traffic conditions (as an operating parameter), the speed difference to a preceding vehicle (as an operating parameter), the vehicle’s speed (as an operating parameter), the past charging frequency of the vehicle (as an operating parameter), the exhaust catalyst temperature (as an operating parameter), when/whether the vehicle is approaching its home base (as an operating parameter), when the vehicle is in the area of a natural disaster or a power failure (as an operating parameter), the number of times forced charging/discharging of the battery has occurred (as an operating parameter), etc.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art possession of the (full scope of the) claimed invention, but has only described a desired result.
Regarding claims 1, 9, and 15, while the final indented clause in each claim is indefinite, applicant has apparently not described by what algorithm(s), or by what steps or procedure, he determined the torque amount based on (both) the one or more operating parameters and the state of charge of the battery, or based on any operating parameter covered by the claim, or based on (e.g., only) the state of charge of the battery, but rather, he has only apparently described a desired result, without sufficient detail as to how that result was arrived at.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the (full scope of the) claimed invention.
In particular, the specification indicates this at published paragraph [0041]:
“The hybrid controller 250 may be structured to determine one or more power amounts (e.g., a power amount, torque amount, or combination thereof) based on the one or more parameters as described herein. For example, the hybrid controller 250 may determine the power amount and the torque amount based on the state of charge of the battery 132. Alternatively or additionally, the hybrid controller 250 may determine the power amount and the torque amount based on the state of health of the battery 132. As used herein, the term “power amount” may be used to indicate the desired electrical power and/or engine speed to be generated by the engine 111 and/or the generator 206. The power amount may indicate how much energy is to be provided to the motor (e.g., a traction motor) from the battery 132 relative to the amount of energy to be provided by the engine 111 and the generator 206. Responsive to the receipt of the one or more parameters, the hybrid controller 250 may provide the power amount to the engine 111 and/or the generator 206.”

However, the specification does not describe, in sufficient detail, by what algorithm(s), or by what steps/procedure, applicant determined the determined torque amount based any or all operating parameters as are covered by the claim, or based on the state of charge and the state of health of the battery, or even based on the state of charge of the battery alone (e.g., if the battery state of charge is [for example] 75%, then how did applicant determine the determined torque amount?  If the battery state of charge is 60%, then how did applicant determine the determined torque amount?  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art possession of the (full scope of the) claimed invention, but has only described a desired result.
Claims 1 to 16 and 18 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6ff, and in claim 9, lines 4ff,  “one or more operating parameters associated with a state of charge of [the] battery” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of what operating parameters would or might (or might not) be “associated with a state of charge of the battery”.  For example, at paragraph [0035] it is apparently indicated that e.g., “time of day”, “location data”, “ridership data”, “ambient conditions”, or “any other suitable parameter internal and/or external to the electric vehicle 100”10 are operating parameters that are (somehow?) associated with and/or used to schedule the state of charge (e.g., but how is “time of day” or “ambient conditions” as recited in claim 8 somehow “associated with” a state of charge of a battery?)  However, the examiner cannot determine what would make an operating parameter “associated with a state of charge”, and believes this phrase may be [indefinitely] defined by circular logic in the claim (e.g., if the state of charge target is adjusted based on a/any received operating parameter, then that operating parameter is, ipso facto, “associated with a state of charge of the battery”, that is, it is associated with the adjusted state of charge target).  Accordingly, the scope of the claimed “one or more operating parameters associated with. . .” cannot be determined with reasonable certainty11 from the teachings of the specification.
In claim 1, lines 10 to 13, “adjust operation of the battery responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it cannot be determined what “based on the one or more operating parameters” in lines 11 and 12 is intended to modify (e.g., is the operation of the battery adjusted based on the one or more operating parameters, is the motor operated based on the one or more operating parameters, and/or is the determined torque amount based on the one or more operating parameters?[12]) e.g., from the teachings of the specification, ii) it is unclear how causing the motor to operate somehow “adjust[s]” the operation of the battery, since no connection or interrelation between the motor and the battery is apparently claimed, iii) it is unclear how and/or by what the determined torque amount is determined, and iv) if the determined torque amount is based on the one or more operating parameters in lines 11 and 12, then it is unclear how the determined torque amount is said to be both “based on the one or more operating parameters” and “based on the state of charge of the battery”, if it is.
Throughout the claims, e.g., in claim 3, line 2, in claim 4, line 3, in claim 10, lines 1ff, in claim 15, line 7,  in claim 18, line 1, and in claim 19, line 1, all recitations of the “command” being somehow “structured” are indefinite from the teachings of the specification13 (e.g., how can a “command” that apparently has no structure, be “structured” to adjust or cause anything, from the teachings of the specification?)
In claim 9, lines 8 to 11, “generate a command configured to adjust operation of the battery responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it cannot be determined what “based on the one or more operating parameters” in line 10 is intended to modify (e.g., is the generation of the command based on the one or more operating parameters, is the operation of the battery adjusted based on the one or more operating parameters, is the motor operated based on the one or more operating parameters, and/or is the determined torque amount based on the one or more operating parameters?) e.g., from the teachings of the specification, ii) it is unclear how causing the motor to operate somehow “adjust[s]” the operation of the battery, since no connection or interrelation between the motor and the battery is apparently claimed, iii) it is unclear how and/or by what the determined torque amount is determined, and iv) if the determined torque amount is based on the one or more operating parameters in line 10, then it is unclear how the determined torque amount is said to be both “based on the one or more operating parameters” and “based on the state of charge of the battery”, if it is.
In claim 13, lines 1 and 2,  “the battery is further structured to charge responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “charge”.
In claim 14, lines 1 and 2, and in claim 22, lines 1 and 2, “the battery is further structured to deplete energy responsive to the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “deplete energy”.
In claim 15, lines 3ff,  “one or more operating parameters indicative of a state of charge of [the] battery” is indefinite from the teachings of the specification because the examiner cannot determine the metes and bounds of what operating parameters would or might (or might not) be “indicative of a state of charge of the battery”.  For example, at paragraph [0035] it is apparently indicated that e.g., “time of day”, “location data”, “ridership data”, “ambient conditions”, or “any other suitable parameter internal and/or external to the electric vehicle 100”14 are operating parameters that are (somehow?) indicative of and/or used to schedule the state of charge (e.g., but how is “time of day” or “ambient conditions” as recited in claim 8 somehow “indicative” of a state of charge of a battery?)  However, the examiner cannot determine what would make an operating parameter “indicative of a state of charge”, and believes this phrase may be [indefinitely] defined by circular logic in the claim (e.g., if the state of charge target is adjusted based on a/any received operating parameter, then that parameter is, ipso facto, “indicative of a state of charge”, that is, it is indicative of the adjusted state of charge target).  Accordingly, the scope of the claimed “one or more operating parameters indicative. . .” cannot be determined with reasonable certainty15 from the teachings of the specification.
In claim 15, lines 7 to 11, “generating [] a command structured to adjust operation of at least one of a motor or a motor-generator responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery” is indefinite because, for example, i) it cannot be determined what “based on the one or more operating parameters” in line 10 is intended to modify (e.g., is the generation of the command based on the one or more operating parameters, is the operation of at least one of a motor or a motor-generator adjusted based on the one or more operating parameters, is the motor operated based on the one or more operating parameters, and/or is the determined torque amount based on the one or more operating parameters?) e.g., from the teachings of the specification, ii) it is unclear how causing the motor to operate somehow “adjust[s]” e.g., operation of a motor-generator, as the claim covers, since no connection or interrelation between the motor and the motor-generator is apparently claimed, iii) it is unclear (from the teachings of the specification) how causing the motor to operate somehow “adjust[s]” e.g., “operation” of the motor, as the claim covers, this being vague and ambiguous, iv) it is unclear how and/or by what the determined torque amount is determined, and v) if the determined torque amount is based on the one or more operating parameters in lines 9 and 10, then it is unclear how the determined torque amount is said to be both “based on the one or more operating parameters” and “based on the state of charge of the battery”, if it is.
In claim 21, lines 1 and 2, “the battery is structured to receive a rapid charge responsive to the adjustment of the adjustment of the state of charge target” is indefinite from the teachings of the specification, because it is unclear what structure of the battery is or would be “responsive to the adjustment” that would cause itself to “receive a rapid charge”.  Moreover, “rapid” is indefinite as facially subjective from the teachings of the specification, with no objective standard provided for determining the scope of the claim term (MPEP 2173.05(b), IV.)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 11, 13 to 16, 18 to 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al.16 (2013/0274984) in view of Zhao et al. (9,067,589).
Justin et al. (‘984) reveals:
per claim 1, a powertrain system of an electric vehicle [e.g., FIGS. 1 and 2 (e.g., series or parallel hybrid electric vehicles)], comprising: 
a motor [e.g., 4S2, 4P, etc.];
a battery [e.g., 9S, 9P]; and 
a controller [e.g., 11S, 11P] communicatively coupled to the motor and the battery, the controller configured to: 
receive one or more operating parameters [e.g., vehicle speed (paragraph [0080]), vehicle weight (paragraph [0080]), battery state of health (paragraph [0080]), etc., on which the state of charge target17 depends (paragraph [0006]), wherein “a final depleting phase [in the state of charge target, after the time T4] begins shortly before when the end of the vehicle mission is expected [such that] the hybrid traction assembly is controlled to cause depletion of the storage device at a final mean depletion rate, the final mean depletion rate being set to reach a predetermined minimum state of charge by the end of the vehicle mission”, as per claim 2; see e.g., FIGS. 3 to 5] associated with a state of charge of the battery [e.g., on which the state of charge target depends (paragraph [0006])]; 
adjust a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5] based on the one or more operating parameters [e.g., as shown in and as described with respect to FIG. 4, based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.]; and 
adjust operation of the battery [e.g., its discharge or depletion, during the depleting phase T3-T2 of the state of charge target; e.g., paragraph [0076], claim 6, etc.] responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery [e.g., the examiner understands this last limitation is implicit in Justin et al. (‘984), and would have been obvious to one of ordinary skill in the art, with the “electronic control system 11S helps controlling the electric energy and power delivered to and/or provided, by the electric machine 4S1, 4S2 and the speed and torque of electric machines 4S”, obviously in conjunction with the actual battery state of charge (dashed line in FIGS. 3 to 5), through its depletion/discharge, generally following the (dark, in FIGS. 3 to 5) solid line state of charge target];
It may be alleged that, while Justin et al. (‘984) indicates that control system controls both the actual state of charge of the battery and the speed and torque of the electric machines 4[S], he does not explicitly indicate that the operation of the battery (or motor or motor generator) is adjusted (e.g., via a command) responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount based on the one or more operating parameters, wherein the determined torque amount is determined based on the state of charge of the battery.
However, in the context/field of a similar hybrid powertrain for controlling a battery SOC according to SOC targets during travel on a route (FIG. 4), Zhao et al. (‘589) teaches at column 4, lines 5ff that, in the context of desired setpoints being generated based on inputs related to path forecasting, road information, physical parameters, etc., a low level vehicle controller 204 may track the battery’s [actual] SOC status, and may accordingly calculate torque commands τeng and τmot  that are communicated to the vehicle’s components (engine and electric motor) in order  to provide the torque command allocation in accordance with (and that will result in/satisfy) the desired SOC setpoints.
It would have been obvious at the time the application was filed to implement or modify the Justin et al. (‘984) hybrid vehicle and control method so that, for the vehicle’s actual SOC to follow and track the SOC target[s] (e.g., as shown in FIGS. 3 to 5) that was set/adjusted based on vehicle speed, vehicle weight, battery state of health, and time to the expected end of the mission, as desired by Justin et al. (‘984), a vehicle controller (e.g., 11S, 11P in Justin et al. (‘984)), as taught by Zhao et al. (‘589), would have calculated torque commands (e.g., τmot, etc.) to be communicated to the motor (4S2, 4P), etc. for controlling the torques and speeds of the motor and the other powertrain components according to a torque allocation that would achieve the SOC target/setpoint[s], as taught by Zhao et al. (‘589) at column 4, lines 5ff, and accordingly for adjusting operations of the battery, motor, etc., in order that the vehicle would have been able to travel with torque (commands) applied by the motor during e.g., depleting phases of the SOC target during the mission, as desired by Justin et al. (‘589) himself in conjunction with FIG. 4, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Justin et al. (‘984) hybrid vehicle and control method would have rendered obvious:
per claim 1, adjust operation of the battery [e.g., for example, during the depleting phase of the mission, as taught by Justin et al. (‘984), by controlling the speed and torque of the electric machine (4); and in order to follow SOC setpoints, as shown in FIG. 4 of Zhao et al. (‘589), such as during depletion phases from SOC1 to SOC2, from SOC3 to SOC4, and from SOC5 to SOC6] responsive to the adjustment of the state of charge target [e.g., in Justin et al. (‘984), during depleting phase(s) of the mission, with the depleting phase(s) being determined based on the vehicle and/or mission operating parameters (e.g., route)] by causing the motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), see also FIG. 2 in Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)] based on the one or more operating parameters [e.g., operating parameters as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 2, depending from claim 1, wherein the electric vehicle comprises a hybrid electric vehicle [e.g., FIGS. 1 and 2 of Justin et al. (‘984)], plug-in hybrid electric vehicle, or range extender electric vehicle;  
per claim 3, depending from claim 1, wherein the controller is further configured to generate a command, the command structured to adjust operation of at least one of the motor, the battery, an engine, or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., all as taught by Justin et al. (‘984) and Zhao et al. (‘589), e.g., for discharging/depleting the battery and allocating torques between the engine and motor(s)];
per claim 4, depending from claim 3, wherein the command is further structured to cause the engine to operate according to a determined power amount [e.g., as taught and/or rendered obvious at paragraph [0078] by Justin et al. (‘984) (“In other words, for a given amount of power requested by the driver and all other parameters being equal, the internal combustion engine delivers a higher portion of energy/power during the second depleting phase T3-T2 than during the initial depleting phase T2-T1”); and the engine power demand/request at column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 5, depending from claim 1, wherein the battery is further configured to charge responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 6, depending from claim 1, wherein the battery is further configured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 7, depending from claim 1, wherein the controller is further configured to maintain a state of charge value, a state of health value, or a combination thereof [e.g., as described by Justin et al. (‘984) e.g., at paragraphs [0006], [0080], etc., and as shown in FIG. 4];
per claim 8, depending from claim 1, wherein the one or more operating parameters comprises a time of day, a time of operation of the electric vehicle relative to a daily mission, route schedule data, vehicle grade sensor data, ridership data, vehicle weight, ambient conditions, state of health of the battery, or a combination thereof [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)];
per claim 9, an apparatus structured to schedule a state of charge of an electric vehicle, the apparatus comprising: 
a hybrid controller [e.g., 11S, 11P in Justin et al. (‘984)] configured to: 
receive one or more operating parameters associated with a state of charge of a battery [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)]; 
adjust a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5 of Justin et al. (‘984)] based on the one or more operating parameters [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.]; and 
generate a command [e.g., the calculated torque command (τmot) as taught e.g., at column 4, lines 5ff of Zhao et al. (‘589)] configured to adjust operation of the battery [e.g., by depleting or discharging the battery, and lowering its actual SOC, as taught by Justin et al. (‘984), e.g., during the depleting phase T3-T2] responsive to the adjustment of the state of charge target [e.g., as described at paragraphs [0006], etc. in Justin et al. (‘984), e.g., while the vehicle is being operated in a depleting phase, e.g., as shown in FIG. 4] by causing a motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)] based on the one or more operating parameters [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 10, depending from claim 9, wherein the command is further structured to adjust operation of at least one of an engine [e.g., via the engine torque command τeng taught by Zhao et al. (‘589); e.g., FIG. 2], the motor [e.g., to produce the motor torque (τmot) commanded as taught by Zhao et al. (‘589) for operating the motor (e.g., 4S2, 4P, etc. in Justin et al. (‘984)), and so “adjust[ing]” the motor], or a motor-generator unit [e.g., via the generator torque command τgen taught by Zhao et al. (‘589); e.g., FIG. 2];
per claim 11, depending from claim 9, wherein the hybrid controller is configured to adjust operation of a powertrain system of the electric vehicle to meet the state of charge target [e.g., as shown and described with respect to FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 13, depending from claim 9, wherein the battery is further structured to charge responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 14, depending from claim 9, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
per claim 15, a method of scheduling a state of charge target of an electric vehicle [e.g., FIGS. 1 and 2 in Justin et al. (‘984)], the method comprising:
receiving, via a hybrid controller [e.g., 11S, 11P in Justin et al. (‘984)], one or more operating parameters indicative of a state of charge of a battery [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)]; 
adjusting, via the hybrid controller, a state of charge target [e.g., for example, the (dark) solid line in FIGS. 3 to 5 of Justin et al. (‘984)] based on the one or more operating parameters [e.g., as shown in and as described with respect to FIG. 4 in Justin et al. (‘984), based on including vehicle speed, vehicle weight, battery state of health, etc.; e.g., see also FIGS. 3 and 5, paragraph [0006], etc.]; and 
generating, via the hybrid controller, a command [e.g., the calculated torque command (τmot) as taught e.g., at column 4, lines 5ff of Zhao et al. (‘589)] structured to adjust operation of at least one of a motor or a motor-generator unit [e.g., to produce the motor torque (τmot) for operating the motor (e.g., 4S2, 4P, etc. in Justin et al. (‘984)), and so “adjust[ing]” the motor] responsive to the adjustment of the state of charge target [e.g., as described at paragraphs [0006], etc. in Justin et al. (‘984), e.g., while the vehicle is being operated in a depleting phase, e.g., as shown in FIG. 4] by causing the motor to operate according to a determined torque amount [e.g., based on the motor torque command (τmot) as calculated e.g., at column 4, lines 5ff of Zhao et al. (‘589), for causing the actual SOC to follow the SOC target/setpoint(s) in the depleting phase, e.g., as shown in FIG. 4 of Justin et al. (‘984)] based on the one or more operating parameters [e.g., operating parameters, including vehicle weight, battery state of health, etc., as described at paragraphs [0006], [0080], [0085] to [0097], claims 2, 4, etc. of Justin et al. (‘984); and route data with SOC scheduling (as operating parameters) as taught by Zhao et al. (‘589)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., in order for the actual SOC to follow the SOC target in Justin et al. (‘984), as shown in FIGS. 3 to 5; and in order to achieve the desired SOC setpoints in FIG. 4 of Zhao et al (‘589)];
per claim 16, depending from claim 15, further comprising determining a power amount required at one or more wheels of the electric vehicle [e.g., paragraph [0006] in Justin et al. (‘984) (“Electronic control units can thereby control the speed and/or the torque of the internal combustion engine and can also control the electrical power retrieved/delivered by the electric machine(s) from/to the electric energy storage device.”), with the examiner understanding that power is given by speed times torque; and at column 4, lines 5ff, column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 18, depending from claim 16, wherein the command is further structured to cause an engine, the motor-generator, or a combination thereof to operate according to the determined power amount [e.g., paragraph [0006] in Justin et al. (‘984) (“Electronic control units can thereby control the speed and/or the torque of the internal combustion engine and can also control the electrical power retrieved/delivered by the electric machine(s) from/to the electric energy storage device.”), with the examiner understanding that power is given by speed times torque; and at column 4, lines 5ff, column 12, lines 63ff, column 13, lines 7ff in Zhao et al. (‘589)];
per claim 19, depending from claim 15, wherein the command is further structured to cause a charge event responsive to the adjustment of the state of charge target [e.g., when the SOC target obviously is increased in Justin et al. (‘984), e.g., at the beginning of a subsequent mission; e.g., and obviously, during travel when of parameters of the vehicle (e.g., based on the route) change, as shown in FIG. 4 of Zhao et al. (‘589)];
per claim 20, depending from claim 15, further comprising monitoring the battery of the vehicle [e.g., column 2, lines 65ff in Zhao et al. (‘589)];
per claim 22, depending from claim 15, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., as shown in FIGS. 3 to 5 in Justin et al. (‘984)];
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al. (2013/0274984) in view of Zhao et al. (9,067,589), for example, as applied to claims 1 and 15 above, and further in view of Salasoo et al. (2010/0019718).
Justin et al. (‘984) as implemented or modified in view of Zhao et al. (‘589) has been described above.
The implemented or modified Justin et al. (‘984) hybrid vehicle and control method may not reveal that the state of charge target is adjusted based on a low location.
However, this is shown and described by Salasoo et al. (‘718) with respect to e.g., FIG. 3 and paragraph [0050] where SOC targets (SOCdes) may be set for individual time points (t1, t2, t3, t4) of a (scheduled) trip/mission of e.g., an on-road passenger vehicle (paragraph [0018]), wherein a low emissions mode may be chosen for operating the vehicle when travelling through an urban "green zone" area, and the target SOC before the low-emissions phase is adjusted to a high enough value to enable the battery to provide a large portion of the vehicle's energy requirements, thereby reducing or eliminating use of the combustion engine.
It would have been obvious at the time the application was filed to implement or further modify the Justin et al. (‘984) hybrid vehicle and control method so that the state of charge target was adjusted in accordance with time points in a mission when the vehicle was to pass through an urban “green zone” (paragraph [0050]), as taught by Salasoo et al. (‘718), e.g., in order to increase the state of charge target before the “green zone”, as taught by Salasoo et al. (‘718), in order to enable the battery to provide a large portion of the vehicle’s energy requirements when passing through the “green zone”, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Justin et al. (‘984) hybrid vehicle and control method would have rendered obvious:
per claim 12, depending from claim 9, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
per claim 23, depending from claim 15, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
Claims 1 to 11, 13 to 16, and 18 to 22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Miller et al. (2016/0243958) in view of Ling et al. (China, 106143483; EPO machine translation provided previously).
Miller et al. (‘958) reveals:
per claim 1, a powertrain system of an electric vehicle, comprising:
a motor [e.g., 14];
a battery [e.g., 24]; and
a controller [e.g., 48, 76] communicatively coupled to the motor and the battery, the controller structured to:
receive one or more operating parameters associated with a state of charge of the battery [e.g., for example only, the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc.];
adjust a state of charge target based on the one or more operating parameters [e.g., as shown in FIG. 4B, as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])]; and
While Miller et al. (‘958) teaches that when the target SOC is increased or reduced, the engine is operated to support battery charging or current flows from the battery to reduce the battery SOC, it may be alleged that Miller et al. (‘958) does not expressly reveal that the operation of a motor or motor-generator was adjusted responsive to the state of charge target adjustment e.g., for effecting the battery charging or current flows from the battery, although Miller et al. (‘958) teaches that i) the electric machines 14 may be capable of functioning as a motor or a generator (paragraph [0021]), and that when the engine is operating electricity may be generated (paragraph [0040]) by the generator, and current flowing from the generator to the battery may thus be increased (paragraph [0039]), obviously for charging the battery (24) and ii) that after the target SOC is reduced at block 822, EV-mode is used in order to use more battery energy for EV operation.  Miller et al. (‘958) also may not reveal aspects of the determined (motor) torque and power amounts in the dependent claims.
However, in the context/field of a control method and device for a hybrid vehicle in which a SOC target point can be variably set (FIG. 1(b)), Ling et al. (CN, ‘483) teaches in FIG. 2 (cf. S209) and e.g., at paragraphs [0057]18 and [0058] that i) when the set SOC target point is less than the vehicle battery’s current SOC, the vehicle is driven by the hybrid power system using an active discharge strategy that allows motor power to participate as much as possible to the output power of the vehicle, whereby the motor controller controls the work of the motor M to “output torque with a preset discharge power”, such that the power battery 1 provides energy to the motor M through the inverter 2, and the motor M (e.g., in combination with the engine E) drives the vehicle wheels 3 (FIG. 3(a)), and ii) when the SOC target point is greater than the vehicle battery’s current SOC, the vehicle charges the power battery 1 by driving and generating electricity using the motor M by controlling the engine E to run at a high power so that a part of the torque of the engine E is output to the motor M, and the motor M charges the battery 1 (FIG. 3(b)).
It would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the electric machine(s) 14 would have been controlled as a generator when the engine was operating during the time 430 in FIG. 4B after the SOC target was increased and was/became greater than the battery’s current SOC, as was implicitly disclosed by Miller et al. (‘958) and as is explicitly taught by Ling et al. (CN, ‘483), in order to generate electricity and charge the battery to increase its SOC, as shown at 424 in FIG. 4B of Miller et al. (‘958), by increased current flowing to the battery, all as taught by Miller et al. (‘958) himself, and in the manner explicitly taught by Ling et al. (CN, ‘483) e.g., in paragraph [0058], in order that the battery SOC would have been correspondingly increased after increasing the SOC target, as desired and shown by Miller et al. (‘958), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the electric machine(s) 14 would have been controlled as a motor for EV propulsion, as was implicitly disclosed by Miller et al. (‘958) and as explicitly taught by Ling et al. (CN, ‘483), after the SOC target was reduced e.g., at block (610 or) 822 in Miller et al. (‘958) and the SOC target point would have thus been/become less than the battery’s current SOC, in order to use more battery energy for EV propulsion, as taught by Miller et al. (‘958), and in order to use an active discharge strategy as taught by Ling et al. (CN, ‘483), in order that the battery SOC would have been reduced e.g., as shown in FIG. 9B of Miller et al. (‘958), and the current SOC would have then become equal to the reduced SOC target point, as taught by Ling et al. (CN, ‘483) e.g., at paragraph [0059], in order to provide capacity available in the battery for the anticipated regenerative braking energy, as taught by Miller et al. (‘958) himself, as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Regarding the dependent claims, it would have been obvious at the time the application was filed to implement or modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the controller (48, 76) would have controlled the motor 14 “to output torque with a preset discharge power” as taught (at paragraph [0057]) by Ling et al. (CN, ‘483) for the purpose of both driving the vehicle and causing the current SOC value to become equal to the (reduced) SOC target in Miller et al. (‘958), as taught at paragraph [0059] of Ling et al. (CN, ‘483), and so that the electric machine(s) 14 and engine 18 in Miller et al. (‘958) would have been controlled in accordance with the controlled output torque of the motor controller and a driver power demand in Miller et al. (‘958) in order to provide the needed torque/power at the vehicle wheels, as taught by Miller et al. (‘958), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Miller et al. (‘958) hybrid vehicle, controller, and method would have rendered obvious:
per claim 1, adjust operation of the battery [e.g., in order to discharge the battery (e.g., 24) as in paragraph [0046], FIG. 9B, claim 12, etc. of Miller et al. (‘958), with the discharge power reducing the battery SOC as at paragraph [0047], in response to the decrease of the target SOC in paragraph [0046]] responsive to the adjustment of the state of charge target by causing the motor to operate according to a determined torque amount [e.g., by the controller (48, 76) in Miller et al. (‘958) obviously controlling the motor to “output torque with a preset discharge power” in the active discharge strategy as taught at paragraph [0057] in Ling et al. (CN, ‘483), when the difference between the current SOC value of the battery and the [decreased] SOC target point is positive, such as when the target SOC is being reduced after the point 932 in FIG. 9B of Miller et al. (‘958), in anticipation of the regenerative braking described e.g., at paragraph [0046]; and/or a negative torque output from the machine(s) 14 in Miller et al. (‘958) to provide regenerative braking with the actual regenerative energy of paragraph [0049], when the target SOC has been changed at Block 822 in FIG. 8] based on the one or more operating parameters [e.g., based on the operating parameters (e.g., road grade determined using an inclinometer, etc. at paragraph [0035]) that are used to adjust the SOC target, e.g., in FIG. 3 of Miller et al. (‘958), which adjustment of the SOC target in Miller et al. (‘958) would obviously cause the positive difference in paragraph [0057] when the adjustment of the SOC target in Miller et al. (‘958) was a decrease, intended to make more battery capacity available (for regenerative braking) as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958); or based on the changed target SOC in Miller et al. (‘958)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., the output torque of the motor M (as a determined amount since the motor controller obviously controls the output of torque to produce the preset discharge power) in Ling et al. (CN, ‘483) is based on the preset discharge power as taught at paragraph [0057] in Ling et al. (CN, ‘483), which is based on the difference between the current SOC value and the SOC target point in Ling et al. (CN, ‘483) being positive, as obviously caused by the decreasing SOC target as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958)];
per claim 2, depending from claim 1,wherein the electric vehicle comprises a hybrid electric vehicle, plug-in hybrid electric vehicle, or range extender electric vehicle [e.g., FIG. 1 of Miller et al. (‘958)];
per claim 3, depending from claim 1, wherein the controller is further configured to generate a command, the command structured to adjust operation of at least one of the motor, the battery, an engine, or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., when the target SOC in Miller et al. (‘958) is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]); and when the target SOC in Miller et al. (‘958) is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])];
per claim 4, depending from claim 3, wherein the command is further structured to cause the engine to operate according to a determined power amount [e.g., in Miller et al. (‘958), the engine operates at a point “that maximizes power output with respect to the fuel consumption rate”; paragraph [0039]; e.g., when the target SOC has been increased in FIG. 4B; and the preset discharge power in Ling et al. (CN, 483)];
per claim 5, depending from claim 1, wherein the battery is further configured to charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. of Miller et al. (‘958); see also FIG. 4B];
per claim 6, depending from claim 1, wherein the battery is further configured to deplete energy responsive to the adjustment of the state of charge target [e.g., when the target SOC in Miller et al. (‘958) is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
per claim 7, depending from claim 1, wherein the controller is further configured to maintain a state of charge value, a state of health value, or a combination thereof [e.g., as shown in FIG. 9B of Miller et al. (‘958)];
per claim 8, depending from claim 1, wherein the one or more operating parameters comprises a time of day, a time of operation of the electric vehicle relative to a daily mission, route schedule data, vehicle grade sensor data [e.g., paragraph [0048] in Miller et al. (‘958), “an output of an inclinometer or a combination of a wheel speed sensor output indicative of vehicle acceleration along a longitudinal plane of the vehicle and a vehicle longitudinal accelerometer output indicative of an acceleration along the longitudinal plane as affected by gravity”], ridership data, vehicle weight, ambient conditions, state of health of the battery, or a combination thereof;
per claim 9, an apparatus structured to schedule a state of charge of an electric vehicle, the apparatus comprising:
a hybrid controller [e.g., 48, 76 in Miller et al. (‘958)] configured to:
receive one or more operating parameters associated with a state of charge of a battery [e.g., for example only, in Miller et al. (‘958), the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc.];
adjust a state of charge target based on the one or more operating parameters [e.g., in Miller et al. (‘958), as shown in FIG. 4B, as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])]; and
generate a command configured to adjust operation of the battery responsive to the adjustment of the state of charge target [e.g., in Miller et al. (‘958), when the target SOC is increased, to charge the battery by increasing the operation time or output energy of the engine, paragraph [0037]; or when the target SOC is decreased, so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])] by causing the motor to operate according to a determined torque amount [e.g., by the controller (48, 76) in Miller et al. (‘958) obviously controlling the motor to “output torque with a preset discharge power” in the active discharge strategy as taught at paragraph [0057] in Ling et al. (CN, ‘483), when the difference between the current SOC value of the battery and the [decreased] SOC target point is positive, such as when the target SOC is being reduced after the point 932 in FIG. 9B of Miller et al. (‘958), in anticipation of the regenerative braking described e.g., at paragraph [0046]; and/or a negative torque output from the machine(s) 14 in Miller et al. (‘958) to provide regenerative braking with the actual regenerative energy of paragraph [0049], when the target SOC has been changed at Block 822 in FIG. 8] based on the one or more operating parameters [e.g., based on the operating parameters (e.g., road grade determined using an inclinometer, etc. at paragraph [0035]) that are used to adjust the SOC target, e.g., in FIG. 3 of Miller et al. (‘958), which adjustment of the SOC target in Miller et al. (‘958) would obviously cause the positive difference in paragraph [0057] when the adjustment of the SOC target in Miller et al. (‘958) was a decrease, intended to make more battery capacity available (for regenerative braking) as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958); or based on the changed target SOC in Miller et al. (‘958)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., the output torque of the motor M (as a determined amount since the motor controller obviously controls the output of torque to produce the preset discharge power) in Ling et al. (CN, ‘483) is based on the preset discharge power as taught at paragraph [0057] in Ling et al. (CN, ‘483), which is based on the difference between the current SOC value and the SOC target point in Ling et al. (CN, ‘483) being positive, as obviously caused by the decreasing SOC target as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958)];
per claim 10, depending from claim 9, wherein the command is further structured to adjust operation of at least one of an engine, the motor, or a motor-generator unit [e.g., in Miller et al. (‘958), when the target SOC is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]); and when the target SOC is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047])];
per claim 11, depending from claim 9, wherein the hybrid controller [e.g., 48, 76 in Miller et al. (‘958)] is configured to adjust operation of a powertrain system of the electric vehicle to meet the state of charge target [e.g., as shown in FIGS. 4B and 9B of Miller et al. (‘958)];
per claim 13, depending from claim 9, wherein the battery is further structured to charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. in Miller et al. (‘958); see also FIG. 4B];
per claim 14, depending from claim 9, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., in Miller et al. (‘958), when the target SOC is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
per claim 15, a method of scheduling a state of charge target of an electric vehicle [e.g., title in Miller et al. (‘958)], the method comprising:
receiving, via a hybrid controller [e.g., 48, 76 in Miller et al. (‘958)], one or more operating parameters indicative of a state of charge of a battery [e.g., for example only, the EV duration and SOC (FIG. 3), the road load (FIG. 6), the trajectory and road grade (FIG. 8), etc., in Miller et al. (‘958)];
adjusting, via the hybrid controller, a state of charge target based on the one or more operating parameters [e.g., as shown in FIG. 4B of Miller et al. (‘958), as shown at 610 in FIG. 6, as shown at 822 in FIG. 8 (“[t]he target battery SOC operating range or setpoint is adjusted in block 822”; paragraph [0049])]; and
generating, via the hybrid controller, a command structured to adjust operation of at least one of a motor or a motor-generator unit responsive to the adjustment of the state of charge target [e.g., when the target SOC is increased the operation time or output energy of the engine is increased to support battery charging (paragraph [0037]), obviously through the electric machine(s) “act[ing] as generators” (paragraphs [0021], [0022], etc.); when the target SOC is reduced, the vehicle is controlled so “that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); and when actual regenerative energy (paragraph [0049]), obviously produced by adjusting operation of the machine(s) 14, is produced at block 826 responsive to the target SOC being adjusted at block 822, in FIG. 8] by causing the motor to operate according to a determined torque amount [e.g., by the controller (48, 76) in Miller et al. (‘958) obviously controlling the motor to “output torque with a preset discharge power” in the active discharge strategy as taught at paragraph [0057] in Ling et al. (CN, ‘483), when the difference between the current SOC value of the battery and the [decreased] SOC target point is positive, such as when the target SOC is being reduced after the point 932 in FIG. 9B of Miller et al. (‘958), in anticipation of the regenerative braking described e.g., at paragraph [0046]; and/or a negative torque output from the machine(s) 14 in Miller et al. (‘958) to provide regenerative braking with the actual regenerative energy of paragraph [0049], when the target SOC has been changed at Block 822 in FIG. 8] based on the one or more operating parameters [e.g., based on the operating parameters (e.g., road grade determined using an inclinometer, etc. at paragraph [0035]) that are used to adjust the SOC target, e.g., in FIG. 3 of Miller et al. (‘958), which adjustment of the SOC target in Miller et al. (‘958) would obviously cause the positive difference in paragraph [0057] when the adjustment of the SOC target in Miller et al. (‘958) was a decrease, intended to make more battery capacity available (for regenerative braking) as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958); or based on the changed target SOC in Miller et al. (‘958)], wherein the determined torque amount is determined based on the state of charge of the battery [e.g., the output torque of the motor M (as a determined amount since the motor controller obviously controls the output of torque to produce the preset discharge power) in Ling et al. (CN, ‘483) is based on the preset discharge power as taught at paragraph [0057] in Ling et al. (CN, ‘483), which is based on the difference between the current SOC value and the SOC target point in Ling et al. (CN, ‘483) being positive, as obviously caused by the decreasing SOC target as taught at paragraph [0046], FIG. 9B, claim 12, etc. in Miller et al. (‘958)];
per claim 16, depending from claim 15, further comprising determining a power amount [e.g., obviously based on the “driver power demand” 506, in Miller et al. (‘958), as being applied through the vehicle wheels 22 e.g., by the engine, etc.; and the preset discharge power in Ling et al. (CN, ‘483)]  required at one or more wheels of the electric vehicle;
per claim 18, depending from claim 16, wherein the command is further structured to cause an engine, the motor-generator, or a combination thereof to operate according to the determined power amount [e.g., so that the engine in Miller et al. (‘958) operates at a point “that maximizes power output with respect to the fuel consumption rate”; paragraph [0039]; e.g., when the target SOC has been increased in FIG. 4B in Miller et al. (‘958); and so the engine will run “at a high power so that part of the torque of the engine E is output to the motor M, and the motor M charges the power battery 1”, as taught at paragraph [0058] of Ling et al. (CN, ‘483)];
per claim 19, depending from claim 15, wherein the command is further structured to cause a charge event responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. in Miller et al. (‘958) ; see also FIG. 4B];
per claim 20, depending from claim 15, further comprising monitoring the battery of the vehicle [e.g., as at FIG. 2, e.g., and to determine its SOC in FIG. 3, of Miller et al. (‘958)];
per claim 21, depending from claim 15, wherein the battery is structured to receive a rapid charge responsive to the adjustment of the state of charge target [e.g., paragraphs [0037], [0039], etc. in Miller et al. (‘958); see also the charging at time 430 in FIG. 4B];
per claim 22, depending from claim 15, wherein the battery is further structured to deplete energy responsive to the adjustment of the state of charge target [e.g., in Miller et al. (‘958), when the target SOC is reduced, the vehicle is controlled “such that current flows from the battery to reduce the battery SOC” (paragraph [0046]), for example by using EV propulsion or auxiliary electrical loads (paragraph [0047]); see also paragraph [0049], claim 1, etc.];
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2016/0243958) and Ling et al. (China, 106143483; EPO machine translation provided previously), for example, as applied to claims 1 and 15 above, and further in view of Salasoo et al. (2010/0019718).
Miller et al. (‘958) as implemented or modified in view of Ling et al. (CN, ‘483) has been described above.
The implemented or modified Miller et al. (‘958) hybrid vehicle, controller, and method may not reveal that the state of charge target is adjusted based on a low location.
However, this is shown and described by Salasoo et al. (‘718) with respect to e.g., FIG. 3 and paragraph [0050] where SOC targets (SOCdes) may be set for individual time points (t1, t2, t3, t4) of a (scheduled) trip/mission of e.g., an on-road passenger vehicle (paragraph [0018]), wherein a low emissions mode may be chosen for operating the vehicle when travelling through an urban "green zone" area, and the target SOC before the low-emissions phase is adjusted to a high enough value to enable the battery to provide a large portion of the vehicle's energy requirements, thereby reducing or eliminating use of the combustion engine.
It would have been obvious at the time the application was filed to implement or further modify the Miller et al. (‘958) hybrid vehicle, controller, and method so that the state of charge target was adjusted in accordance with time points in a mission when the vehicle was to pass through an urban “green zone” (paragraph [0050]), as taught by Salasoo et al. (‘718), e.g., in order to increase the state of charge target before the “green zone”, as taught by Salasoo et al. (‘718), in order to enable the battery to provide a large portion of the vehicle’s energy requirements when passing through the “green zone”, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Miller et al. (‘958) hybrid vehicle, controller, and method would have rendered obvious:
per claim 12, depending from claim 9, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
per claim 23, depending from claim 15, wherein the state of charge target is adjusted based on a location [e.g., the green zone in paragraph [0050] of Salasoo et al. (‘718)], and wherein the location comprises a low emission district, locality, zone, or area [e.g., paragraph [0050] in Salasoo et al. (‘718), “an urban "green zone" area, a low-engine-noise area, an emissions non-attainment zone, . . . , or when travelling through a tunnel where combustion engine operation is severely curtailed”];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Ishihara et al. (2013/0193982) reveals in FIG. 2 setting (at 21) a target state of charge based on an elapsed time into a mission (FIG. 3), and outputting motor torque commands (e.g., at 27, calculated as in FIG. 6 and as described at paragraphs [0035] and [0036]) based on a difference (ΔSOC) between the actual state of charge (detected at 20) and the target state of charge is positive or negative.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111:  ‘The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."’
        2 But are not limited to or defined as.
        3 See MPEP 2173.05(b), IV., “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).”
        4 See e.g., the Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57), see also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf .
        5 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").  See also MPEP 2161.01, III, “In MagSil Corp. v. Hitachi Global Storage Techs., Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that "a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage. . . ."
        6 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        7 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        8 For example only, based on the examiner’s limited understanding of the art in question based on prior art cited in this application, parameters (as used in the past by others) such as e.g., the vehicle’s current/past electrical load, whether the driver was “heavy footed” or not, the battery temperature, the ambient temperature being below or above thresholds, the ambient light level, the life span of the battery, any and all other ambient conditions e.g., pollution level, rain, wind direction, etc., the vehicle’s remaining fuel amount, detected traffic conditions, the speed difference to a preceding vehicle, the vehicle’s speed, the past charging frequency of the vehicle, the exhaust catalyst temperature, when/whether the vehicle is approaching its home base, when/whether the vehicle is in the area of a natural disaster or a power failure, the number of times forced charging/discharging of the battery has occurred, etc.
        9 For example only, see US 2008/0084186 (and claims 6 and 7) for two possible ambient condition algorithms used by Ford Global Technologies, LLC that account e.g., also for light level.  See e.g., FIG. 2.
        10 These described parameters are called “other or additional operating parameters” in paragraph [0035].  Yet it is unclear to the examiner (is it undescribed?)  from the disclosure what “operating parameters” these described parameters would be “other” or “additional to”.  Therefore because the metes and bounds of these other/suitable/undescribed/internal/external parameters are unclear
        11 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        12 See MPEP 2173.02, I., “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        13 Since a “command” can apparently have no structure, the examiner understands that applicant is not using “structured”, throughout the specification and claims, to connote any definite structure, but rather (apparently, as an oxymoron) is using “structured” to connote some sort of desired function, e.g., a desired function somehow connected to the command.
        
        com·mand  (kə-mănd′) n.
        . . .
        3. Computers A signal that initiates an operation defined by an instruction.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 19 October 2021.]
        14 These described parameters are called “other or additional operating parameters” in paragraph [0035].  Yet it is unclear to the examiner (is it undescribed?)  from the disclosure what “operating parameters” these described parameters would be “other” or “additional to”.  Therefore because the metes and bounds of these other/suitable/undescribed/internal/external parameters are unclear
        15 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        16 This reference was also cited (by the examiner) previously.  Corresponds to U.S. Patent 8,725,339.
        17 The solid [darker] line in FIGS. 3 to 5 around which the real state of charge (dashed line)  oscillates (paragraph [0067]).
        18 The examiner uses the paragraph numbers from the EPO machine translation in describing Ling et al. (CN, ‘483) that are not equivalent to the paragraph numbers in the original Chinese language application publication.  As a concordance, the examiner believes that paragraphs [0057], [0058], and [0059] in the EPO translation correspond to paragraphs [0052], [0053], and [0054] of the original Chinese language application publication, and to page 15, line 9 to page 16, line 23 of the Google translation of the original CNIPA text (as is currently available from the CNIPA web site).